392 U.S. 925
88 S.Ct. 2297
20 L.Ed.2d 1384
John Dalmer BENTON, petitioner,v.MARYLAND.
No. 1185, Misc.
Supreme Court of the United States
June 17, 1968

H. Thomas Sisk and M. Michael Cramer, for petitioner.
Francis B. Burch, Atty. Gen. of Maryland, and Edward F. Borgerding, Asst. Atty. Gen., for respondent.


1
Motion for leave to proceed in forma pauperis and petition for writ of certiorari to the Court of Special Appeals of Maryland granted limited to the following questions:


2
(1) Is the double jeopardy clause of the Fifth Amendment      applicable to the States through the Fourteenth Amendment? (2) If so, was the petitioner 'twice put in jeopardy' in           this case? Case transferred to the appellate docket and           placed on the summary calendar.